                 Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 1 of 18

                                                                                                                               RECEIPT NUMBER                               0. 0 0
                                                                                                                                TRACKINGNUMBER                      73667583 MTA

                                                                  CAUSENUMBER 201962939

PLAINTIFF: BIJAN, SIAMAC                                                                                                                    InThe 152nd
   vs.                                                                                                                                      Judicial District Court of
DEFENDANT: AIG PROPERTY CASUALTY COMPANY                                                                                                    Harris County, Texas
                                                                           CITATION CORPORATE
THE STATE OF TEXA.S
County of Harris

 T0: AIG PROPERTY CASUALTY COMPANY (FOREIGN CORPORATION) BY SERVING
     ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
     OR WHEREVER IT MAY BE FOUND
         211 EAST 7TH STREET SUITE 620                                          AUSTIN TX 78701

     Attached is a copyof PLAINTIFF'S ORIGINAL PETITION.


This instrument was filed on the     4 th     day of      Septembe r                                                                              , 20       19 , in the
above cited cause number and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
 District Clerk who issued this citation by io:oo a.m on the Monday next following the expiration of 2o days after you were
served this citation and petition, a default judgment may be taken against you.

TO OFFICER SERVING:
     This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                    5 th day of
       September               ,20 19

                                                                        ~pF flq,'"',                  ` ly~       Aejz~p '
                                                                                     .
                                                                          '                   MARILYN BURGESS, District Clerk
Issued at request of:                                             ; d;'               'I ~~l
                                                                                         Z Harris County, Texas
BEVERLY, C BRYAN                                                  ; v::                : : 2oi Caroline, Houston, Texas 77002
26619 INTERSTATE 45 SOUTH                                         `k~ ,.,            ;;%' y~ P.O.Box 4651, Houston, Texas 77210
THE WOODLANDS, TX 77380                                             =,rs'/~"' ~• '~,d~~!,i'
TEL: (713) 861-0015                                                             •,,,• "' Generatedby: SALGADO, CAROLINA G17//11318854
BarNumber: 24082688
                                                            OFFICER/AUTHORIZED PERSON RETURN
I received this citation on the                          day of                                       , 20~, at                         o'c1oc10—.M., endorsed
the date of delivery thereon, and executed it at
                                                                                            (STREETADDRESS)                                               (CI1Y)

in                           County, Texas on the                       day of                                         , 20          , at             o'clock _.M.,

by delivering to                                                                                                                               , by delivering to its
                                             (THE DEFENDANT CORPORA770N NAMED IN CITATION)


                                                             , in person, whose name is
     (REGI51•ERED ACENT, PRESHIENT, or VICE-PRESIDENI)


a true copy of this citation, with a copy of the                                                                                                   Petition attached,
                                                                  (DESCRIPTION OF PETITION, E.G., "PLAiNTIFFS ORIGINAL")

and with accompanying copies of
                                                             (ADDITIONALDOCUMENfS, IFANY, DEI.IVP.RED WITH THE PETTfION)




I certify that the facts stated in this return are true by my signature below on the                                        day of                          , 20_.
FEE: $                                                                               By:
                                                                                                                   (SIGNATURE OF OFFICER)

                                                                                     Printed Name:

                                                                                    As Deputy for:
Affiant Other T'han Officer                                                                                                (PRINTED NAME & TiTLE OF SHERIFF OR CONSTABLE)




On this day,                                                             , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                     day of                                                              20



                                                                                                                                        Notary Public




N. INT. CITC. P                                                            * 73667583*
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 2 of 18
                                                                                                       9/4/2019 10:12 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. a6~0~937
                           2019-62939 / Cou rt: 152                                                  By: Carolina Salgado -.
                                                                                                Filed: 9/4/2019 10:12 AM

                              CAUSE NO.


SIAMAC BIJAN,                                  §        IN THE DISTRICT COURT
    Plaintiff,                                 §
                                               §
                                               §
vs.                                            §        HARRIS COUNTY, TEXAS
                                               §
AIG PROPERTY CASUALTY                          §
COMPANY,                                       §
     Defendant.                                §           JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Siamac Bijan ("Plaintiff'), and complains of AIG Property Casualty

Company ("AIG"). In support of her claims and causes of action, Plaintiff would respectfully

show the Court as follows:

                                                   i.
                                       DISCOVERY LEVEL

       1.      Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.

                                             II.
                                  JURISDICTION AND VENUE

       2.      This Court has jurisdiction to hear Plaintiff's claims under Texas common law and

Texas statutory law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Harris County, Texas, in

accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events

giving rise to this suit occurred within this county.

                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 1
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 3 of 18




                                              M.
                                            PARTIES

         3.     Plaintiff is an individual whose residence is located in Houston, Harris County,

Texas.

         4.     Defendant AIG Property Casualty Company is a foreign corporation, duly

registered with the Texas Department of Insurance to do business in Texas, which may be served

with process by serving this Original Petition and a copy of the citation on its Registered Agent,

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, TX 78701, or wherever it

may be found.


                                          :    i, :   .►~   .. ~   ►~

         5.     Plaintiff is a named insured under a residential properry insurance policy issued

by AIG, insurance policy no. 0042903170 (hereinafter referred to as the "Policy")

         6.     On or about August 27, 2017, a storm hit the Harris County area and Plaintiff's

property located at 202 Broad Oaks Circle, Houston, TX 77056 (hereinafter referred to as the

"Property"), was damaged. Pursuant to the obligations under the Policy, Plaintiff timely filed an

insurance claim.

         7.     Subsequently, AIG underpaid Plaintiff's claim.

         8.     The adjuster, assigned to the claim by AIG, conducted a substandard investigation

of the Property and damages, prepared a report that failed to include all of the covered damages

present during the inspection, and undervalued the damages identified during the inspection.

         9.     More specifically, upon acceptance of the claim by AIG, AIG deployed its

adjuster to perform an inspection ofthe Property and Plaintiff's damages.



                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 2
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 4 of 18




        10.    It is clear that AIG's unreasonable investigation was the cause of Plaintiff's

underpaid claim.

        11.    Further, AIG's performance of this results-based investigation of Plaintiff's claim,

led directly to a biased, unfair and inequitable evaluation of Plaintiff's losses to the Property.

        12.    As a result of the above issues, Plaintiff did not receive the coverage for which

she had originally contracted with AIG. Therefore, Plaintiff has been forced to file this suit in

order to recover damages arising from the above-referenced conduct and from the unfair refusal

to pay insurance benefits in accordance with the Policy.

        13.    As indicated below, Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.

                                           V.
                               CLAIMS AGAINST DEFENDANT

        14.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

        15.    All conditions precedent to recovery by Plaintiff have been met or have occurred.

        16.    All acts by AIG were undertaken and completed by its officers, agents, servants,

employees, and representatives. Such were either done with the full authorization or ratification

of AIG and were completed in its normal and routine course and scope of employment with AIG.

                                   1. BREACH OF CONTItACT

        17.    According to the insurance coverage that Plaintiff purchased from AIG, AIG had

the absolute duty to reasonably investigate Plaintiff's damages, and to properly pay Plaintiff's

policy benefits for the claims made due to the extensive storm-related damages.




                         PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                           Page 3
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 5 of 18




       18.     As a result of the storm-related event, Plaintiff suffered devastating damages

under the Policy.

       19.     Despite objective evidence of such damages, AIG has breached its contractual

obligations under the Policy by failing to pay Plaintiff benefits relating to the cost to properly

repair Plaintiff's Property, as well as for related losses. As a result of this material breach,

Plaintiff has suffered actual and consequential damages.

             2. VIOLATIONS OF THE TEXAS DTPAAND TIE-IN-STATUTES

       20.     AIG's collective actions constitute violations of the Texas Deceptive Trade

Practices Act, including but not limited to, Sections 17.46(b)(5), (7), (12), (24), and Sections

17.50(a)(3), (4) of the Texas Business & Commerce Code. Specifically in violation of Section

17.46(b), AIG collectively engaged in false, misleading, or deceptive acts or practices that

included, but were not limited to:

              17.46(b)(5) - Representing that its Policy, coverage and claim adjustment services
              had sponsorship, approval, characteristics, ingredients, uses, benefits or cluantities
              which they did not have;

              17.46(b)(7) - Representing that its Policy, coverage and claim adjustment services
              were of a particular standard, quality, or grade, and that the Policy was of a
              particular style or model, when they were of another;

              17.46(b)(12) - Representing that the Policy conferred or involved rights,
              remedies, or obligations which it did not have or involve; and

               17.46(b)(24) - Failing to disclose information concerning the Policy, coverage and
               claim adjustment services which were known at the time of the transaction if such
               failure to disclose such information was intended to induce the consumer into a
               transaction into which the consumer would not have entered had the information
               been disclosed.




                       PLAINTIFF SIAMAC RIJAN'S ORIGINAL PETITION
                                         Page 4
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 6 of 18




       21.     Moreover, and specifically in violation of Section 17.50(a), AIG collectively

engaged in the use of false, misleading and deceptive acts or practices outlined above, to which

Plaintiff relied on to her detriment, in addition to engaging in the following:

               17.50(a)(3) -An unconscionable action or course of action; and

               17.50(a)(4) - Violating Chapter 541 of the Texas Insurance Code.

       22.     As described in this Original Petition, AIG represented to Plaintiff that the Policy

and AIG's adjusting and investigative services had characteristics or benefits that they actually

did not have, which gives Plaintiffthe right to recover under Section 17.46(b)(5) of the DTPA.

       23.     As described in this Original Petition, AIG represented to Plaintiff that the Policy

and AIG's adjusting and investigative services were of a particular standard, quality, or grade

when they were of another, which also stands in violation of Section 17.46(b)(7) of the DTPA.

       24.     By representing that AIG would pay the entire amount needed (minus the Policy

deductible) by Plaintifff to repair the damages caused by the storm event and then not doing so,

AIG has violated Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)(3) -(4) of the DTPA.

       25.     AIG's actions, as described herein, are unconscionable in that it took advantage of

Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree. AIG's

unconscionable conduct gives Plaintiff the right to relief under Section 17.50(a)(3) of the DTPA.

       26.     AIG's conduct, acts, omissions, and failures, as described in this Original Petition,

are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance in violation of Section 17.50(a)(4) of the DTPA.

       27.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from AIG. Plaintiff relied upon the foregoing false, misleading, and



                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 5
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 7 of 18




deceptive acts or practices conducted by AIG to her detriment. As a direct and proximate result

of AIG's collective acts and conduct, Plaintiff has been damaged in an amount in excess of the

minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the above-

described acts, omissions, and failures of AIG are a producing cause of Plaintiff's damages that

are described in this Original Petition.

       28.     As a result of AIG's collective actions and conduct were committed knowingly

and intentionally, Plaintiff is entitled to recover, in addition to all damages described herein,

mental anguish damages and additional penalty damages, in an amount not to exceed three times

such actual damages, for AIG having knowingly committed its conduct. Additionally, Plaintiff is

ultimately entitled to recover damages in an amount not to exceed three times the amount of

mental anguish and actual damages due to AIG having intentionally committed such conduct.

        29.    As a result of AIG's unconscionable, misleading, and deceptive actions and

conduct, Plaintiff has been forced to retain the legal services of the undersigned attorneys to

protect and pursue these claims on her behalf Accordingly, Plaintiff also seeks to recover her

costs and reasonable and necessary attorneys' fees as permitted under Section 17.50(d) of the

Texas Business & Commerce Code, as well as any other such damages to which Plaintiff may

show herself to be justly entitled at law and in equity.

                      3. VIOLATIONS OF TEXAS INSURANCE CODE

A. SECTION 541

        30.    AIG's actions constitute numerous violations of the Texas Insurance Code,

including Sections 541.051, 541.060(a) and 541.061. Under Section 541.051, AIG committed

the following unfair and deceptive acts or practices in the business of insurance:



                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 6
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 8 of 18




               541.051(1)(A) - Making statements misrepresenting the terms of the Policy; and

               541.051(1)(B) - Making statements misrepresenting the benefits of the Policy.


       31.     Continuing, in violation of Section 541.060(a), AIG engaged in certain unfair

settlement practices with respect to a claim by an insured that include the following:

               541.060(a)(1) - Misrepresenting a material fact or policy provision relating to
               coverage;

               541.060(cr)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
               claim after the insurer's liability is established;

               541.060(a)(2)(B) - Failing to promptly and fairly settle a claim under one portion
               of the Policy in order to influence the claimant to settle an additional claim under
               another portion of the coverage;

               541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
               for denial of a claim or for the offer of a compromise settlement;

               541.060(a)(4)(A) - Failing to afFirm or deny coverage of a claim or to submit a
               reservation of rights within reasonable time;

               541.060(a)(4)(B) - Failing to submit a reservation of rights to a policyholder;


               541.060(cr)(5) - Refusing, failing, or delaying an offer of settlement under
               applicable first-party coverage on the basis that other coverage may be available
               or that other parties may be liable for damages, unless specifically provided in the
               Policy;

               541.060(a)(6) - Undertaking to enforce a full and final release of a claim from a
               policyholder when only a partial payment has been made, unless the payment is a
               compromise settlement of a doubtful or disputed claim; and

               541.060(a)(7) - Refusing to pay a claim without conducting a reasonable
               investigation of the details of the claim.

       32.     Further, AIG violated Section 541.061 of the Texas Insurance Code, by

committing unfair and deceptive acts or practices in the business of insurance to misrepresent an

insurance policy by:

                        PLAINTIFF SIAMAC BIJAN'S ORIGINALPETITION
                                  ,       Page 7
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 9 of 18




              541. 061(1) - Making an untrue statement of material fact;

              541.061(2) - Failing to state a material fact necessary to make other statements
              made not misleading, considering the circumstances under which the statements
              were made;

              541.061(3) - Making a statement in a manner that would mislead a reasonably
               prudent person to a false conclusion of a material fact; and

              541.061(5) - Failing to disclose a matter required by law to be disclosed,
               including failing to make a disclosure in accordance with another provision of this
               code.

B. SECTION 542

       34.    AIG's actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060. Section

542.003 of the Texas Insurance Code expressly prohibits certain unfair settlement practices as

they relate to claims by insured parties of insurance policies. Based upon the conduct of AIG to

date, AIG has thus far committed the following prohibited practices:

              542.003(b)(1) - Knowingly misrepresenting to a claimant pertinent facts or
               policy provisions relating to coverage at issue;

              542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
               communications relating to a claim arising under the Policy;

              542.003(b)(3) - Failing to adopt and implement reasonable standards for the
               prompt investigation of claims arising under the insurer's policies;

              542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and
               equitable settlement of a claim submitted in which liability has become
               reasonably clear; and

              542.003(b)(5) - Compelling Plaintiff, a policyholder, to institute a suit to recover
              the amount due under the Policy by offfering substantially less than the amount
              ultimately recovered in a suit brought by Plaintiff.




                       PLAINTIFF SIAMAC BIJAN'S ORIGINALPETITION
                                         Page 8
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 10 of 18




       35.    AIG has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas

Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the handling,

adjustment and payment of insurance claims. More specifically, AIG committed the following

violations:

              542.055(a)(1) - Failing to acknowledge receipt of Plaintiff's claim within 15 days
               after AIG received notice of Plaintiff's claim;

              542.055(a)(2) - Failing to commence an investigation of Plaintiff's claim within
               15 days after AIG received notice of Plaintiff's claim;

              542.055(a)(3) - Failing to request from the Plaintiff all items, statements, and
               forms that AIG reasonably believes, at the time, was required from Plaintiff,
               within 15 days after AIG received notice of Plaintiff's claim;

              542.056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
               claim not later than the 15th business day after the date AIG received all items,
               statements, and forms required for AIG to secure final proof of loss;

              542.0.57(a)  - After notifying Plaintiff that it would pay the claim, failure to pay the
               claim or part of a claim within the fifth business day the notice was made; and

              542.058(a) - Failing to, after receiving all items, statements, and forms reasonably
               requested and required under Section 542.055, AIG delayed payment of the claim
               for a period exceeding the period more than 60 days.

       36.     As a result of the above-referenced violations and acts committed by AIG, and in

accordance with Section 542.060 of the Texas Insurance Code, AIG is liable to pay Plaintiff, in

addition to the amount of the claim, simple interest on the amount of the claim as damages each

year at the rate determined on the date of judgment by adding five percent to the interest rate

determined under Section 304.003, Finance Code, together with reasonable and necessary

attorney's fees. Plaintiff is also entitled to prejudgment interest on the amount of the claim, as

provided by law. Interest awarded under this subsection as damages accrues beginning on the

date the claim was required to be paid.

                       PLAINTIFF SIAMAC BIJAN'S ORIGINALPETITION
                                         Page 9
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 11 of 18




       37.      Since a violation of the Texas Insurance Code is a direct violation of the DTPA,

and because AIG's actions and conduct were committed knowingly and intentionally, Plaintiff is

entitled to recover, in addition to all damages described herein, mental anguish damages and

additional damages in an amount not to exceed three times the amount of actual damages, for

AIG having knowingly committed such conduct.

       38.      Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of inental and actual damages for AIG having intentionally committed

such conduct.

       39.      As a result of AIG's Texas Insurance Code violations, Plaintiff has been forced to

retain the legal services of the undersigned attorneys to protect and pursue these claims on her

behalf Accordingly, Plaintiff also seeks to recover her court costs, reasonable and necessary

attorneys' fees as permitted under Section 17.50(d) of the Texas Business & Commerce Code or

Section 541.152 of the Texas Insurance Code and any other such damages to which Plaintiff may

show herself justly entitled by law and in equity.

 4. BREACH OF THE COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

       40.      AIG has breached its common law duty of good faith and fair dealing by

underpaying Plaintiff's claim, inadequately adjusting Plaintiff's claim and failing to conduct a

reasonable investigation to determine whether there was a reasonable basis for AIG's coverage

decision.

                                           VI.
                                   WAIVER AN® ESTOPPEL

       41.      Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

                                    SIAMAC BIJAN'S ORIGINALPETITION
                                            Page 10
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 12 of 18




         42.    AIG has waived and is estopped from asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters

to Plaintiff.

                                              VII.
                                            DAMAGES

         43.    AIG's acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

Court.

         44.    More specifically, Plaintiff seeks monetary relief of over $200,000 but not more

than $1,000,000.

         45.    Furthermore, AIG's conduct was committed knowingly and intentionally.

Accordingly, AIG is liable for additional damages under Section 17.50(b)(1) of the DTPA, as

well as all operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled to

statutory penalty interest damages allowed by Section 542.060 of the Texas Insurance Code.

                                            VIII.
                                        ATTORNEY FEES

         46.    In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

         47.    Plaintiff seeks attorney fees on a contingency fee basis. If the attorney fees must

be broken down into an hourly rate, Plaintiff seeks attorney fees at $350 per hour.

         48.    Attorney's fees are a.warded to t17e 17arty as 1?art of the ilamages owed by ari

insura.nce conipany that violates Chapter 542 of the Te;xas Insurance Code. We believe it



                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 11
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 13 of 18




consistent with the statute's purpose to require the insurer to pay a contingenc,y fee, which may

be greater- th7n ati hourly fee. 'I'lie spectre ot targe attorney's fees serves as ailditional inE.esrtive to

the iris«rancc; t:otnpar:ty Co respond promptl_y arid difigently to its insured's clainis.    Aiid-f'e63tury


A,~. i_'0. ?: .s3ar•r.lcit%. 880 SW2c1 807 (Te:\. A.pp. 1994).

                                                  IX.
                                             JURY DEMAND

        49.        Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.


                         MATANJAMM~           1 • '•1'1 ,1 1 1


A. REQUEST FOR DISCLOSURE

        50.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that AIG

disclose all information and/or material as required by Rule 194.2, paragraphs (a) through (1),

and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

        51.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production:

             a.     Please produce AIG complete claim files from the home, regional, local offices,
            and third party adjusters/adjusting firms regarding the claims that are the subject of this
            matter, including copies of the file jackets, "field" files and notes, and drafts of
            documents contained in the file for the premises relating to or arising out of Plaintiff's
            underlying claim;

              b.     Please produce the CV of the individual responding to these discovery requests;

             C.    Please produce the underwriting files referring or relating in any way to the
            Policy at issue in this action, including the file folders in which the underwriting
            documents are kept and drafts of all documents in the file;


                                        SIAMAC BIJAN'S ORIGINALPETITION
                                                Page 12
  Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 14 of 18




           d.    Please produce certified copy of the Policy pertaining to the claims involved in
         this suit;

           e.    Please produce the electronic diary, including the electronic and paper notes
         made by AIG claims personnel, contractors, and third party adjusters/adjusting firms
         relating to the Plaintiff's claims;

           f.    Please produce all emails and other forms of communication by and between all
         parries in this matter relating to the underlying event, claims or the Property, which is
         the subject of this suit;

           g.    Please produce the adjusting reports, estimates and appraisals prepared
          concerning Plaintiff's underlying claim;

           h.     Please produce the field notes, measurements and file maintained by the
          adjuster(s) and engineers who physically inspected the subject Property;

           i.     Please produce the emails, instant messages and internal correspondence
          pertaining to Plaintiff's underlying claim(s); and

           j.      Please produce the videotapes, photographs and recordings of Plaintiff or
         Plaintiff's home, regardless of whether AIG intends to offer these items into evidence
         at trial.

C. INTERROGATORIES

       52.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Interrogatories:

             a.     Please identify any person AIG expects to call to testify at the time of trial;

          b.   Identify the individual responding to these discovery recluests on behalf of
         Defendant, including his or her name, current occupation, and role in the claim;

          C.     Please identify the persons involved in the investigation and handling of
         Plaintiff's claims for insurance benefits arising from damage relating to the underlying
         event, claims or the Property, which is the subject of this suit, and include a brief
         description of the involvement of each person identified, their employer, and the date(s)
         of such involvement;

          d.    If AIG or AIG's representatives performed any investigative steps in addition to
         what is reflected in the claims file, please generally describe those investigative steps

                          PLAINTIFF SIAIVIAC BIJAN'S ORIGINAL PETITION
                                                 Page 13
Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 15 of 18




     conducted by AIG or any of AIG's representatives with respect to the facts surrounding
     the circumstances of the subject loss. Identify the persons involved in each step;

      e.   Please identify by date, author, and result the estimates, appraisals, engineering,
     mold and other reports generated as a result of AIG's investigation;

       f.   Please state the following concerning notice of claims and timing of payment:

                  i.     The date and manner in which AIG received notice of the claim;
                  ii.    The date and manner in which AIG acknowledged receipt of
                         the claim;
                  iii.   The date and manner in which AIG commenced investigation
                         of the claim;
                  iv.    The date and manner in which AIG requested from the
                         claimant all items, statements, and forms that AIG reasonably
                         believed, at the time, would be required from the claimant; and
                  V.     The date and manner in which AIG notified the claimant in
                         writing of the acceptance or rejection of the claim.

      g.   Please identify by date, amount and reason, the insurance proceed payments
     made by AIG, or on AIG's behalf, to the Plaintiff;

       h.    Have Plaintiff's claims for insurance benefits been rejected or denied in full or
     in part? If so, state the reasons for rejecting/denying the claim;

            The date AIG anticipated litigation;

       j.    Have any documents (including those maintained electronically) relating to the
     investigation or handling of Plaintiff's claims for insurance benefits been destroyed or
     disposed of? If so, please identify what, when and why the document was destroyed,
     and describe AIG's document retention policy;

      k.    Does AIG contend that the insured premises was damaged by storm-related
     events and/or any excluded peril? If so, state the general factual basis for this
     contention;

      1.    Does AIG contend that any act or omission by the Plaintiff voided, nullified,
     waived or breached the Policy in any way? If so, state the general factual basis for this
     contention;

       M.   Does AIG contend that the Plaintiff failed to satisfy any condition precedent or
     covenant of the Policy in any way? If so, state the general factual basis for this
     contention;

                   PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                     Page 14
 Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 16 of 18




            n.    The conditions precedent, if any, you contend Plaintiff has not satisfied under
          the Policy;

            o.   How is the performance of the adjuster(s) involved in handling Plaintiff's
          claims evaluated? State the following:

                       i.      What performance measures are used; and
                       ii.     Describe AIG's bonus or incentive plan for adjusters.

                                                  xI.
                                 CONCLLTSION AND PRAYER

       53.     Plaintiff prays that judgment be entered against AIG Property Casualty Company,

and that Plaintiff be awarded all of her actual damages, consequential damages, prejudgment

interest, additional statutory damages, post judgment interest, reasonable and necessary attorney

fees, court costs and for all such other relief, general or specific, in law or in equity, whether pled

or un-pled within this Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays she be awarded all such

relief to which she is due as a result of the acts of AIG Property Casualty Company, and for all

such other relief to which Plaintiff may be justly entitled.

                                               Respectfully submitted,

                                               TIIE VOSS LAw FIRM, P.C.

                                               /.s/ C. Brvati Bevcrly -
                                               C. Bryan Beverly
                                               Texas Bar No. 24082688
                                               The Voss Law Center
                                               26619 Interstate 45 South
                                               The Woodlands, Texas 77380
                                               Telephone: (713) 861-0015
                                               Facsimile: (713) 861-0021
                                               })i'Va17~~CL,y'O,5staly{lix)'i C:C5rt3
                                               ATTORNEY FOR PLAINTIFF

                        PLAINTIFF SIAMAC BIJAN'S ORIGINAL PETITION
                                          Page 15
      Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 17 of 18                            10/4/2019 2:35 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37399834
                                                                                                         By: Kimberly Garza
                                                                                                  Filed: 10/4/2019 2:35 PM

                                      CAUSE NO. 2019-62939

SIAMAC BIJAN                                       §           IN THE DISTRICT COURT OF
     Plaintiff                                     §
                                                   §
v.                                                 §           HARRIS COUNTY, TEXAS
                                                   §
AIG PROPERTY CASUALTY COMPANY                      §
      Defendant                                    §           152ND JUDICIAL DISTRICT

     ORIGINAL ANSWER OF DEFENDANT AIG PROPERTY CASUALTY COMPANY

        Defendant AIG Property Casualty Company (“AIGPCC”) files this Original Answer, as

follows:

        1.     Subject to such stipulations and/or admissions that may hereinafter be made,

Defendant AIGPCC enters a general denial pursuant to Rule 92 of the Texas Rules of Civil

Procedure, thereby denying every allegation contained in Plaintiff’s Original Petition and

demanding strict proof thereof as required by laws of the State of Texas.

        WHEREFORE, Defendant AIG Property Casualty Company prays that the relief sought in

Plaintiff’s Original Petition be denied, that Plaintiff takes nothing, and that Defendant AIG

Property Casualty Company goes hence without delay with its costs and all such other and further

relief to which it may be justly entitled to receive.

                                                        Respectfully submitted,

                                                        EGGLESTON & BRISCOE, LLP
                                                        333 Clay Street, Suite 4800
                                                        Houston, Texas 77002
                                                        (713) 659-5100 — Telephone
                                                        (713) 951-9920 — Facsimile

                                                        By: /s/Raymond Gregory
                                                           Raymond L. Gregory II
                                                           Texas Bar No. 08438275
                                                           rlg2@egglestonbriscoe.com

                                                        ATTORNEYS FOR DEFENDANT
    Case 4:19-cv-03868 Document 1-3 Filed on 10/07/19 in TXSD Page 18 of 18




                                CERTIFICATE OF SERVICE

         I certify that on October 4, 2019, a true and correct copy of the foregoing was forwarded
to all counsel of record, including those listed below, via any proper method of service allowed by
the Texas Rules of Civil Procedure, the Local Rules for this Court, or any method of service agreed
to in writing by the parties:

       C. Bryan Beverly
       The Voss Law Firm, PC
       26619 Interstate 45 South
       The Woodlands, Texas 77380
       (713) 861-0021 – Fax
       bryan@vosslawfirm.com



                                                     /s/Raymond Gregory
                                                     Raymond L. Gregory II




AIG PROPERTY CASUALTY COMPANY’S ORIGINAL ANSWER                                             PAGE 2
